[a102swkfourthamendmentto001.jpg]
FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT THIS FOURTH AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”), dated as of May 8,
2018 (the “Effective Date”), is entered into by and among HOOPER HOLMES, INC., a
New York Corporation (“Borrower”), each of the undersigned financial
institutions (individually each a “Lender” and collectively “Lenders”) and SWK
FUNDING LLC, a Delaware limited liability company, in its capacity as
administrative agent for the other Lenders (in such capacity, “Agent”). RECITALS
WHEREAS, Borrower, Agent and Lenders entered into that certain Amended and
Restated Credit Agreement, dated as of May 11, 2017, which amended and restated
that certain Credit Agreement, dated as of April 17, 2015, by and among the
Borrower, Agent and Lenders (as heretofore amended and as the same may be
further amended, modified or restated from time to time, being hereinafter
referred to as the “Credit Agreement”; capitalized terms used in this Amendment
are defined in the Credit Agreement unless otherwise stated); WHEREAS, Borrower,
Agent and Lenders desire to enter into an immediate initial forbearance to allow
for further discussions among Borrower, Agent and Lenders regarding a resolution
acceptable to Borrower, Agent and Lenders; and WHEREAS, Borrower, Agent and
Lenders desire and are willing, to amend the Credit Agreement as set forth
below. AGREEMENT NOW, THEREFORE, in consideration of the premises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties, intending to be legally bound,
agree as follows: ARTICLE I Limited Forbearance 1.1 Certain Events of Default
have occurred and are continuing, including, without limitation, Borrower’s
failure to repay all outstanding principal and interest in relation to the
August 2017 Term Loan on or prior to April 30, 2018 (collectively, the “Existing
Defaults”). At the request of Borrower, Agent and Lenders shall forbear from
exercising any remedies in connection with any Existing Default so long as
Borrower complies with the covenants set forth in Section 3.2 of this Amendment.
The forbearance provided for in this Section 1.1 shall automatically terminate
on June 1, 2018 (the “Forbearance Period”) without the need for any further
action or notice by Agent or Lenders. Notwithstanding anything herein to the
contrary, Borrower, Agent, and Lenders may extend such Forbearance Period by
written agreement. 1 [Hooper] Fourth Amendment to A&R Credit Agreement #56922938



--------------------------------------------------------------------------------



 
[a102swkfourthamendmentto002.jpg]
1.2 Nothing contained in this Amendment or any other communication between
Agent, any Lender, Borrower or any other Loan Party shall be a waiver of any
past, present or future violation, Default or Event of Default of Borrower under
the Credit Agreement or any Loan Document. Subject to Section 1.1 of this
Amendment, Agent and each Lender hereby expressly reserves any rights,
privileges and remedies under the Credit Agreement and each Loan Document that
Lender may have with respect to any violation, Default or Event of Default, and
any failure by Agent or any Lender to exercise any right, privilege or remedy as
a result of the violations set forth above shall not directly or indirectly in
any way whatsoever either (i) impair, prejudice or otherwise adversely affect
the rights of Agent or any Lender, except as set forth herein, at any time to
exercise any right, privilege or remedy in connection with the Credit Agreement
or any Loan Document, (ii) amend or alter any provision of the Credit Agreement
or any Loan Document or any other contract or instrument or (iii) constitute any
course of dealing or other basis for altering any obligation of Borrower or any
rights, privilege or remedy of Agent or any Lender under the Credit Agreement or
any Loan Document or any other contract or instrument. Nothing in this Amendment
shall be construed to be a consent by Agent or any Lender to any prior, existing
or future violations of the Credit Agreement or any Loan Document. 1.3 Subject
to the terms of this Amendment, Borrower is hereby notified that irrespective of
(i) any waivers or consents previously granted by Agent or any Lender regarding
the Credit Agreement and the Loan Documents, (ii) any previous failures or
delays of Agent or any Lender in exercising any right, power or privilege under
the Credit Agreement or the Loan Documents or (iii) any previous failures or
delays of Agent or any Lender in the monitoring or in the requiring of
compliance by Borrower with the duties, obligations and agreements of Borrower
in the Credit Agreement and the Loan Documents, Borrower will be expected to
comply strictly with its duties, obligations and agreements under the Credit
Agreement and the Loan Documents. ARTICLE II Amendments to Credit Agreement 2.1
Amendment to Section 2.1.1. Effective as of the Effective Date, Section 2.1.1 of
the Credit Agreement is amended and restated in its entirety to read as follows:
“2.1.1 Term Loan Commitments. (a) The Lenders, severally and for themselves
alone, made (i) a term loan (the “Original Term Loan”) in connection with the
Existing Credit Agreement in the original principal amount of $5,000,000 and
(ii) an additional term loan (“Additional Term Loan” and together with the
Original Term Loan, collectively the “Closing Date Term Loan”) on the Closing
Date in the original principal amount of $2,824,123.80, resulting in an
aggregate, outstanding principal amount of $6,500,000 as of the Closing Date.
The Lenders, severally and for themselves alone, made an additional term loan to
Borrower, on or about August 8, 2017, in the amount of $2,000,000 (the “August
2017 Term Loan”). As of May 8, 2018 (and immediately prior to the additional
advance of the Term Loan described in the next sentence) (x) the outstanding
principal balance of the Closing Date Term Loan is $6,500,000.00 and (y) the
outstanding principal balance of the August 2017 Term Loan is $1,750,000.00. 2
[Hooper] Fourth Amendment to A&R Credit Agreement #56922938



--------------------------------------------------------------------------------



 
[a102swkfourthamendmentto003.jpg]
(b) On and subject to the terms and conditions set forth in that certain Fourth
Amendment to Amended and Restated Credit Agreement dated as of May 8, 2018 (the
“Fourth Amendment”), each Lender, severally and for itself alone, agrees to make
up to three (3) additional term loans to Borrower (each such loan, individually
and collectively, the “May 2018 Term Loan”) in an aggregate amount equal to such
Lender’s applicable Pro Rata Share of $1,500,000. $750,000 of the May 2018 Term
Loan shall be advanced to Borrower on or about May 7, 2018, resulting in an
aggregate, outstanding principal amount outstanding under the Term Loan of
$9,000,000. During the period beginning on May 7, 2018 and ending on May 25,
2018, so long as Borrower is in compliance with the covenants set forth in the
Fourth Amendment, Lenders shall make two (2) additional advances under the May
2018 Term Loan. $250,000 of the May 2018 Term Loan shall be advanced on May 14,
2018; and $500,000 of the May 2018 Term Loan shall be advanced on May 21, 2018.
The Additional Term Loan, the Original Term Loan, the August 2017 Term Loan and
the May 2018 Term Loan shall be deemed a single term Loan (each such loan,
individually and collectively, the “Term Loan”). The Commitments of Lenders to
make the May 2018 Term Loan shall terminate concurrently with the making of the
May 2018 Term Loan in accordance with this Section 2.1.1(b). The Loan is not a
revolving credit facility, and therefore, any amount thereof that is repaid or
prepaid by Borrower, in whole or in part, may not be re-borrowed. (c)
Notwithstanding anything set forth in this Agreement (including, without
limitation, Section 2.9 hereof) or any other Loan Document to the contrary, the
remaining principal balance of the August 2017 Term Loan and the May 2018 Term
Loan, together with all interest accrued in relation thereto, shall be due and
payable on or prior to June 1, 2018.” ARTICLE III Conditions Precedent and
Post-Closing Obligations 3.1 Conditions Precedent. The effectiveness of this
Amendment is subject to the satisfaction of the following conditions precedent
in a manner satisfactory to Agent, unless specifically waived in writing by
Agent in its sole discretion: A. Agent shall have received this Amendment and
the Reaffirmation of the Amended and Restated Guarantee and Collateral
Agreement, duly executed by all parties thereto. B. The representations and
warranties contained herein and in the Credit Agreement and the other Loan
Documents, as each is amended hereby, shall be true and correct as of the date
hereof, as if made on the date hereof, except for such representations and
warranties as are by their express terms limited to a specific date. C. All
corporate proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Agent. 3 [Hooper] Fourth Amendment to A&R
Credit Agreement #56922938



--------------------------------------------------------------------------------



 
[a102swkfourthamendmentto004.jpg]
3.2 Post-Closing Obligations. Borrower shall comply with each of the additional
covenants and requirements at all times prior to the payment in full of the
Obligations, the failure of which would constitute an immediate Event of Default
and termination of the forbearance provided for in Section 1.1 of this
Amendment: A. On the first Business Day of each week following the Effective
Date, Borrower shall provide to Agent an updated cash flow forecast for Borrower
substantially in the form attached hereto as Exhibit A, as well as a cumulative
comparison of actual results to prior cash flow projections delivered by
Borrower to Agent in form and substance acceptable to Agent. B. Borrower’s
actual expenses for the period covered in the cash flow forecast attached hereto
as Exhibit A shall not exceed the budget amounts for such expenses by more than
15% unless otherwise agreed to by Agent in its sole discretion. C. Borrower
agrees to use reasonable best efforts to identify potential acquirers or
investors and to effectuate a transaction that results in a merger, acquisition,
or similar material investment (the “Transaction”) in Borrower as imminently as
reasonably possible. Borrower further agrees to cooperate with Agent and
potential acquirers and investors and to use reasonable best efforts to assist
all parties in completing the Transaction. In addition, Borrower shall engage a
financial advisor, reasonably acceptable to Agent, on or prior to May 8, 2018 to
advise and represent Borrower in relation to the Transaction, and Borrower shall
continue to engage such financial advisor, or a replacement financial advisor
reasonably acceptable to Agent, until the earlier of the consummation of such
Transaction or the payment in full of the Obligations.. ARTICLE IV
Ratifications, Representations and Warranties 4.1 Ratifications. The terms and
provisions set forth in this Amendment shall modify and supersede all
inconsistent terms and provisions set forth in the Credit Agreement and the
other Loan Documents, and, except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. Borrower, Lenders and Agent agree that the Credit Agreement and the
other Loan Documents, as amended hereby, shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms. Borrower
agrees that this Amendment is not intended to and shall not cause a novation
with respect to any or all of the Obligations. 4.2 Representations and
Warranties. Borrower hereby represents and warrants to Agent and Lenders that
(a) the execution, delivery and performance of this Amendment and any and all
other Loan Documents executed and/or delivered in connection herewith have been
authorized by all requisite action (as applicable) on the part of Borrower and
will not violate the organizational documents of Borrower; (b) Borrower’s
directors have authorized the execution, delivery and performance of this
Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith; (c) the representations and warranties contained in the 4
[Hooper] Fourth Amendment to A&R Credit Agreement #56922938



--------------------------------------------------------------------------------



 
[a102swkfourthamendmentto005.jpg]
Credit Agreement, as amended hereby, and any other Loan Document are true and
correct on and as of the date hereof and on and as of the date of execution
hereof as though made on and as of each such date (except to the extent such
representations and warranties expressly relate to an earlier date); and (d)
except as disclosed to Agent, Borrower has not amended its organizational
documents since the date of the Credit Agreement. ARTICLE V Miscellaneous
Provisions 5.1 Survival of Representations and Warranties. All representations
and warranties made in the Credit Agreement or any other Loan Document,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Loan Documents, and no investigation by Agent or any Lender or any closing
shall affect the representations and warranties or the right of Agent and each
Lender to rely upon them. 5.2 Reference to Credit Agreement. Each of the Credit
Agreement and the other Loan Documents, and any and all other Loan Documents,
documents or instruments now or hereafter executed and delivered pursuant to the
terms hereof or pursuant to the terms of the Credit Agreement, as amended
hereby, are hereby amended so that any reference in the Credit Agreement and
such other Loan Documents to the Credit Agreement shall mean a reference to the
Credit Agreement, as amended hereby. 5.3 Expenses of Agent. As provided in the
Credit Agreement, Borrower agrees to pay on demand all costs and expenses
incurred by Agent, or its Affiliates, in connection with the preparation,
negotiation, and execution of this Amendment and the other Loan Documents
executed pursuant hereto and any and all amendments, modifications, and
supplements thereto, including, without limitation, the reasonable costs and
fees of legal counsel, and all costs and expenses incurred by Agent and each
Lender in connection with the enforcement or preservation of any rights under
the Credit Agreement, as amended hereby, or any other Loan Documents, including,
without, limitation, the reasonable costs and fees of legal counsel. 5.4
Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable. 5.5 Successors and Assigns.
This Amendment is binding upon and shall inure to the benefit of Agent and each
Lender and Borrower and their respective successors and assigns, except that
Borrower may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of Agent. 5.6 Counterparts. This Amendment may
be executed in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same instrument. This Amendment may be executed by facsimile or
electronic (.pdf) transmission, which facsimile or electronic (.pdf) signatures
shall be considered original executed counterparts for purposes of this Section
5.6, and each party to this 5 [Hooper] Fourth Amendment to A&R Credit Agreement
#56922938



--------------------------------------------------------------------------------



 
[a102swkfourthamendmentto006.jpg]
Amendment agrees that it will be bound by its own facsimile or electronic (.pdf)
signature and that it accepts the facsimile or electronic (.pdf) signature of
each other party to this Amendment. 5.7 Effect of Waiver. No consent or waiver,
express or implied, by Agent to or for any breach of or deviation from any
covenant or condition by Borrower shall be deemed a consent to or waiver of any
other breach of the same or any other covenant, condition or duty. 5.8 Headings.
The headings, captions, and arrangements used in this Amendment are for
convenience only and shall not affect the interpretation of this Amendment. 5.9
Applicable Law. THE TERMS AND PROVISIONS OF SECTIONS 10.17 (GOVERNING LAW) AND
10.18 (FORUM SELECTION; CONSENT TO JURISDICTION) OF THE CREDIT AGREEMENT ARE
HEREBY INCORPORATED HEREIN BY REFERENCE, AND SHALL APPLY TO THIS AMENDMENT
MUTATIS MUTANDIS AS IF FULLY SET FORTH HEREIN. 5.10 Final Agreement. THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH AS AMENDED HEREBY, REPRESENT THE
ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON
THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION, RESCISSION,
WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT SHALL BE MADE,
EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWER AND AGENT. [REMAINDER OF PAGE
INTENTIONALLY LEFT BLANK] 6 [Hooper] Fourth Amendment to A&R Credit Agreement
#56922938



--------------------------------------------------------------------------------



 
[a102swkfourthamendmentto007.jpg]
IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above-written. BORROWER: HOOPER HOLMES, INC., a New York corporation
By: Name: James Fleet Title: Chief Restructuring Officer [Signature Page] Fourth
Amendment to A&R Credit Agreement #56922938



--------------------------------------------------------------------------------



 
[a102swkfourthamendmentto008.jpg]




--------------------------------------------------------------------------------



 
[a102swkfourthamendmentto009.jpg]
REAFFIRMATION OF AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT The
undersigned (the “Guarantor”) each hereby acknowledges and agrees to the
amendments of the Credit Agreement contained in this Fourth Amendment to Amended
and Restated Credit Agreement, dated as of May 8, 2018 (the “Amendment”), and
acknowledges and reaffirms its obligations owing to Agent and the Lenders under
that certain Amended and Restated Guarantee and Collateral Agreement, dated as
of May 11, 2017 (the “Guarantee Agreement”) and any of the other Loan Documents
to which it is a party, and agrees that such Guarantee and Loan Documents are
and shall remain in full force and effect. Although Guarantor has been informed
of the matters set forth herein and has acknowledged and agreed to same,
Guarantor understands that Agent and Lenders have no obligation to inform
Guarantor of such matters in the future or to seek Guarantor’s acknowledgement
or agreement to future amendments or waivers, and nothing herein shall create
such a duty. [Signatures Follow] [Hooper] Fourth Amendment to A&R Credit
Agreement #56922938



--------------------------------------------------------------------------------



 
[a102swkfourthamendmentto010.jpg]
HOOPER HOLMES, INC., a New York corporation By: Name: James Fleet Title: Chief
Restructuring Officer PROVANT HEALTH SOLUTIONS, LLC, a Rhode Island limited
liability company By: Name: James E. Fleet Title: Chief Restructuring Officer
HOOPER WELLNESS, LLC, a Kansas limited liability company By: Name: James E.
Fleet Title: Chief Restructuring Officer ACCOUNTABLE HEALTH SOLUTIONS, LLC, a
Kansas limited liability company By: Name: James E. Fleet Title: Chief
Restructuring Officer [Hooper] Fourth Amendment to A&R Credit Agreement
#56922938



--------------------------------------------------------------------------------



 
[a102swkfourthamendmentto011.jpg]
HOOPER INFORMATION SERVICES, INC., a New Jersey corporation By: Name: James E
Fleet Title: Chief Restructuring Officer HOOPER DISTRIBUTION SERVICES, LLC, a
New Jersey limited liability company By: Hooper Holmes, Inc., its Manager By:
_________________________________ Name: James E Fleet Title: Chief Restructuring
Officer HOOPER KIT SERVICES, LLC, a Kansas limited liability company By: Hooper
Holmes, Inc., its sole Member By: _______________________________ Name: James E
Fleet Title: Chief Executive Officer [Hooper] Fourth Amendment to A&R Credit
Agreement #56922938



--------------------------------------------------------------------------------



 
[a102swkfourthamendmentto012.jpg]
EXHIBIT A Form of Cash Flow Forecast (See Attached) [Hooper] Fourth Amendment to
A&R Credit Agreement #56922938



--------------------------------------------------------------------------------



 